149 F.3d 1188
81 A.F.T.R.2d 98-2202
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.G & T ENTERPRISES LC, doing business as Papa's AmericanCafe, Appellant.
No. 97-4118.
United States Court of Appeals, Eighth Circuit.
Submitted May 15, 1998.Filed June 2, 1998.

Appeal from the United States District Court for the Northern District of Iowa.
Before BOWMAN, Chief Judge, HEANEY and HANSEN, Circuit Judges.
PER CURIAM.


1
G & T Enterprises, L.C. appeals from a judgment in favor of the United States entered by the District Court1 after a bench trial.  The action was brought by the United States to impose personal liability on G & T Enterprises for its failure to honor Internal Revenue Service levies against Thomas and Kathryn Barlas, from whom G & T Enterprises leased certain real property.  The government asserted that its levies required G & T Enterprises to turn over to the IRS the rental payments called for by the lease.  The District Court agreed with the government's position and found that because G & T Enterprises had failed to perform its duty under the levies, it was liable to the IRS for the unpaid rent in the amount of $36,000, plus statutory interest.


2
Having considered the submissions of the parties and the record, we conclude that the District Court made no error of law and that none of its fact-finding is clearly erroneous.  We also conclude that an opinion would add nothing of substance to the thorough and well-reasoned opinion of the District Court, and we therefore forego further discussion.


3
The judgment of the District Court is AFFIRMED.  See 8th Cir.  R. 47B.



1
 Honorable Paul A. Zoss, United States Magistrate Judge for the Northern District of Iowa, presiding with the consent of the parties in accordance with 28 U.S.C. § 636(c)